PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/703,597
Filing Date: 4 Dec 2019
Appellant(s): Comcast Cable Communications, LLC



__________________
Charley F. Brown
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 31 May 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 28 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding the Obvious Double Patenting rejections, the ODP rejections are not provisions rejections based on a pending application, but are based on US Patent No. 10,565,862.  Appellant has not presented any particular arguments on the merits of the ODP rejections.  Therefore, a Terminal Disclaimer is required to overcome the ODP rejections.
Regarding the 35 USC 102 rejection of claim 1, Appellant argues that Mozer discloses three devices (auxiliary device, speech recognizer, and switch) the second device (speech recognizer) activates the first device (auxiliary device), which is the complete opposite configuration of claim 1.
This argument is not persuasive because the examiner interprets the auxiliary device detects sound, and if it is a user activation command (a specific sound), it activates the speech recognizer (para 0054, 0057).  The speech recognizer detects user commands to control a device under control.  The claimed second device would include the device under control.  Mozer discloses multiple modes where the switch may be controlled by the auxiliary device, the recognizer, or both and to power the recognizer or the device under control or both (par 0049).  Rather than being the opposite, Mozer discloses flexibility of multiple operations including what is claimed.
Applicant argues that the switch in Mozer does not detect sound.
This argument is not persuasive because the claims do not recite a switch that detects sound.  Also, the rejection does not require that the switch detect sound.  
Appellant argues that the detected sound cannot be sent directed from the auxiliary device to the speech recognizer because the auxiliary device is connected to the switch as shown if fig 5.
This argument is not persuasive because claim 1 does not require “direct” connection.  Figs 1-3 of appellant’s disclosure includes a network between the devices and networks can include a switches and other components (such as the router, network adapter, etc. in para 0043 of appellant’s specification). Further, fig 2 of Mozer shows microphone 210 directly input sound to an auxiliary circuit (low power audio wake-up circuit 290) to detect wake-up sounds and microphone is coupled to the speech recognizer 230 through the wake-up circuit to input command sounds for speech recognition (para 0048).  Also see figs 7-8 with two devices (channels) in the form of a low power audio channel to detecting auxiliary (wake-up trigger) and a high- resolution audio channel to detecting commands for control of the device control.   
Appellant argues Mozer detects a sound such as a whistle or a clap that is noise, not a command.  
This argument is not persuasive because Mozer discloses the auxiliary device detects and audio signal (sound), and if it is a specific sound such as a whistle or some number of claps, it activates the speech recognizer (para 0054, 0057) with a wake/power signal.   Therefore, the specific sound is an activation command that is communicated as from the user to the microphone/sensor via an audio signal (a sound wave).  Mozer deactivates the speech recognizer if a further voice (spoken) command is not received within a limited amount of time.  But the recognizer remains on the to process further commands voice (spoken) when commands are received.  Therefore, the specific sound is not noise, the specific sound is an activation command, and the voice (spoken) commands are user commands.
Appellant argues that a proper rejection under 102 requires “every element of the claimed invention to be literally present.” It is not proper to use sound such as a whistle or a clap as two separate structural elements of “an activation command” and an “activation signal.”
 This argument is not persuasive because claim 1 recites audio signal, activation command, activation signal and command signal.  Mozer includes an audio signal in the form of sound that is detected by the auxiliary device, an activation command in the form of a determining if a specific sound was received such as a whistle or a number of claps, and an activation signal in the wake/power signal triggered the sound signal comprising a trigger sound, followed by a command signal (command word) recognized to control the device under control.  For example, detecting claps can be detecting an audio signal and determining that two claps were received can be determining the signal comprises an activation command.   Note that claim 1 does NOT identify any device or apparatus for providing the function of determining that the audio signal comprises an activation command.  Also, claim 1 is not directed to an apparatus with structural elements, but is directed to a method claiming operations of a process.  Again, the examiner notes that claim 1 includes determining that the audio signal comprises an activation command without any connection to any structure to provide this operation.  Further, signal and command are not structural elements.    Signals are not patentable subject matter (MPEP 2106.03).  The claim does not correspond to the structure of the argued case law.  
Therefore, Mozer anticipates claim 1.  
Regarding the 35 USC 103 rejection of claim 8, Appellant argues that Mozer fails to anticipate claim 8 because the first device in Mozer cause closing of a switch, not sending activation signal to a second device.
This argument is not persuasive because claim 8 is rejected as obvious, not anticipated.  Mozer discloses the first device sends a signal that activates (wake-up, turn on, power) the second device through a switch.  Claim 8 does not require direct connection.  Claim 8 does not exclude a switch.  Regardless of the presence of the switch, Mozer provides sufficient disclosure of a method where a first device signals a second device to activate.  
Appellant argues that Mozer fails to anticipate a first device sending an activation signal, or any other signal, that cause the second device to activate a second processing level.
This argument is not persuasive because claim 8 is rejected as obvious, not anticipated.  Mozer discloses the first device (auxiliary device, low power audio wake-up circuit, low power audio channel) sends a signal that activates (wake-up, turn on, power) the second device (recognizer, processor).  Mozer provides sufficient disclosure of a method where a first device signals a second device to activate.  An activated second device (recognizer or processor) is higher processing level than when the processor is not activated or sleeping.    Further, the rejection is based on a combination with Vignoli teaching single microphone activating processing from multiple microphones with higher processing level for increased accuracy.
Appellant argues that the Mozer fails anticipate the low power audio channel sends any signal to the high-resolution audio channel circuit to activate the high-power audio circuit.
This argument is not persuasive because claim 8 is rejected as obvious, not anticipated.   Mozer discloses the auxiliary device/ logic sends a signal to wake-up the processor to process signals from the high-resolution channel.  The processor requires higher power to process the high-resolution audio than to process the low power turn-on logic signal. See para (0060-0061).  Further, the rejection is based on a combination with Vignoli teaching single microphone activating processing from multiple microphones with higher processing level for increased accuracy.
Appellant argues that the Mozer fails anticipate “activation signal” signal causes the second detector device to activate at a second processing level that is more active than the first processing level.  
This argument is not persuasive because claim 8 is rejected as obvious, not anticipated.   Mozer discloses the auxiliary device/ logic sends a signal to wake-up the processor to process signals from the high-resolution channel.  The processor requires higher power to process the high-resolution audio than to process the low power turn-on logic signal. See para (0060-0061).  Further, the rejection is based on a combination with Vignoli teaching single microphone activating processing from multiple microphones with higher processing level for increased accuracy.
Appellant argues that there is nothing in Vignoli that teaches that the audio signal "causes the second detection device to activate at a second processing level that is more active than the first processing level."
This argument is not persuasive because the claim recited that an activation signal causes the second detector to activate at a higher processing level.  Mozer discloses such an activation (turn-on/ wake-up) signal.  Vignoli is applied to further teach responding to a single microphone/sensor 110 detecting an audio wake-up word to signal activation to process multiple microphones/sensors 102-108 for processing commands at higher power for higher accuracy.  Vignoli also discloses calibration in addition to the activation, but that does not take away from the combination.  Calibration is not excluded by appellant’s claims nor appellant’s disclosure.
Regarding the 35 USC 103 rejection of claim 15, Appellant argues that Mozer fails to anticipate claim 15 because the Mozer discloses two separate and discrete audio signals separate by synthesized voice from the system, not detecting, by a first detection device, a first portion of an audio signal generated by a user" and "detecting, by the second detection device, a second portion of the audio signal generated by the user."
This argument is not persuasive because claim 15 is rejected as obvious, not anticipated by Mozer.   Mozer discloses audio input sequence from the user including wakeup audio and audio commands.  Mozer discloses modes or embodiments with synthesized speech prompts (para 0015, 0073, 0075) as part of a sequence that forms dialog with the user, not an interruption of the user.   Further, such prompts are not required, and the claim does not require the audio parts be continuous, unseparated and non-discrete.  Vignoli discloses a similar audio input sequence from the user including wakeup audio and audio commands as parts or items of audio signals for speech recognition (abstract, 0045, 0048).   Feedback by expression or voice may be provided (par 0047), but this is optional and is not excluded by the claim.  
Appellant argues that Vignoli fails to anticipate claim 8 because Vignoli merely receives the audio signals from respective microphones, which represents the utterances originating from the orientations of the users relative to the microphones, not detecting, by a first detection device, a first portion of an audio signal generated by a user" and "detecting, by the second detection device, a second portion of the audio signal generated by the user."  This argument is not persuasive because the claim is not rejected as anticipated by Vignoli alone.  Vignoli discloses an audio input sequence from the user including wakeup audio and audio commands as parts or items of audio signals for speech recognition (abstract, 0045, 0048).   The utterances, words or items spoken by the user are parts of an audio signal from the user with command word(s) provided in a time span after the activation keyword to prevent unintended operation (fig 3, par 0045-0046).  Optionally, feedback by sound or display provided (par 0042, 0047), but this is optional and is not excluded by the claim.  
Appellant argues that the rejection lacks any motivation to combine Mozer and Vignoli.
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Vignoli includes single microphone for activation followed by multiple microphones for command input to increase accuracy.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EDWIN C HOLLOWAY III/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        
Conferees:
/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683 

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                                                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.